PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,722
Filing Date: 1 Nov 2018
Appellant(s): HILTCH et al.



__________________
Ryan McCormick, Reg. No. 73,188
For Appellant


EXAMINER’S ANSWER






January 19, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20160292800 A1), hereinafter Smith.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Appellant’s arguments with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 1-19 for being indefinite are persuasive. Accordingly, the rejections of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 1-19 for being indefinite are withdrawn.



(2) Response to Argument
Appellant’s arguments have been full considered, but they are not persuasive.
PART I. 101 ARGUMENTS
Appellant argues that (Pages 11-13) the claim features do not recite a mental process because the cited claim features include creating a classifier which, pursuant to the claim features, would necessarily require utilizing a supervised machine learning algorithm, creating a classifier to implement supervised machine learning is not and cannot be performed in the human mind, and further, a computer-implemented method for creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors, applying the classifier to implement supervised machine learning to match the first set of the features to the second set of the features, clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the features on a computing device did not exist, and could not exist, until very, very recently. Examiner respectfully disagrees.
	Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and second (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 2-19) recite the abstract elements of:
analyzing transactional data, comprising: 
identifying connections among a plurality of physical entities that are not directly connected, the first phase comprising: 
collecting transaction data related to a first physical entity; 
extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity; 
generating a first feature vector based on the first set of the features; 
collecting transaction data related to a second physical entity, wherein the second physical entity is indirectly related to the first physical entity; 
extracting from the transaction data related to the second physical entity a second set of features associated with the second physical entity; 
generating a second feature vector based on the second set of the features; 
creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors; 
applying the classifier … to match the first set of the features to the second set of the features;
clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the features; 
changing at least one of the first physical entity from the plurality of the physical entities or the second physical entity from the plurality of the physical entities to be a different one of the physical entities and repeating the first phase until each of the physical entities from the plurality of the physical entities has had its extracted features matched against extracted features of other physical entities; and 
executing a second phase for generating a list of comps for a specified third physical entity based on clustered first and second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output.

In addition, the dependent claims recite further abstract elements directed to the recited abstract idea “wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property” (in claims 2 & 12),” “the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property taxes” (in claims 4 & 14), and “wherein the third physical entity is a third real-estate property and at least two of the real-estate properties, the second different real-estate property, and the third real-estate property are indirectly related real-estate properties, wherein indirectly related real-estate properties are at least one of located at different geographic areas and of a different type” (in claims 8 & 18).
	In view of the claim limitations, for the reasons detailed below, claims 1-19 recite the abstract idea of the abstract idea of: analyzing transaction data by identifying connections among physical entities by collecting and extracting first and second features of first and second real-estate properties from the transaction data,  generating feature vectors comprising the first and second features, creating a classifier based on the feature vectors, and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and generating a list of comps to a specified third physical entity based on the clustered physical entities.
	
As noted above, under the first prong of Step 2A, we first determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes). However, Appellant’s argument relies on the recited “supervised machine learning” and “computer-implemented” recitations, which are additional elements beyond the recited abstract idea addressed below under prong 1 of Step 2A and 2B, as required by the 2019 PEG. The claimed computing elements and the classifier to implement supervised machine learning are recited at high level of generality and are no more than tools to apply the abstract idea. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment implementing generic supervised machine learning.

	With respect to Appellant’s assertion that the claims do not recite a mental process, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. 
Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited analyzing transaction data by collecting and extracting first and second features of first and second real-estate properties from transaction data, generating feature vectors comprising the first and second features, creating a classifier based on the feature vectors, and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and generating a could all be reasonably interpreted as a human using their mind to make evaluations by observing transactions to identify first and second features of the first and second real-estate properties and performing evaluations based on the observations, using mental judgment to generate classifiers using the first and second features and cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, a human providing an opinion including comps of another real-estate property by evaluating the clusters, and presenting that opinion comprising the comps with a pen and paper. 
Therefore, the claims and argued features recite mental processes, which is an enumerated grouping of abstract ideas.

With respect to Appellant’s assertions that creating a classifier necessarily utilizes a supervised machine learning algorithm, and this is not and cannot be performed in the human mind, contrary to Appellant’s assertion, as noted above, Examiner did not allege that the that the argued features of “implement supervised machine learning” or “computer-implemented” fall within one of the abstract groupings. Instead, these features referred to by Appellant, supervised machine learning” and related to a “computer-implemented method” are additional element beyond the recited abstract idea addressed below under the second prong of Step 2A and 2B. The claimed computing elements and the classifier to implement supervised machine learning are recited at high level of generality and are no more than tools to apply the abstract idea. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment implementing generic supervised machine learning.
Furthermore, the limitation reciting “creating a classifier configured to output a decision labeling for clustering …” does not, as recited, require “supervised machine learning,” but rather, the supervised machine learning implemented by the classifier is not recited until the following limitation. Thus, the argued limitation reciting “creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors …” of the first entity and the second entity, in this limitation not requiring a machine learning classifier, pursuant to the broadest reasonable interpretation, may be interpreted as a human creating a set of thresholds or ranges for the values of features of the real estate to cluster the real estate - e.g., a human can mentally create classifiers such as at least 2 bathrooms, 3 to 4 bedrooms, at least 3000 sqft to classify whether the real estate falls within a cluster.

Furthermore, as undisputed by Appellant, in addition to being directed to mental process, Examiner identified that the claims and argued features are also directed to a certain method of organizing human activity for the following reasons.
A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. 
Here, each of these limitations are directed to managing transactions and business interactions of performing transactions regarding entities, specifically real-estate transactions, and perform sales and marketing activities by identifying comparable properties by collecting, classifying, matching, and clustering comparable properties and comparable property features. and thus, the claims are directed to a certain method of organizing human activity. Specifically, the claims collect, evaluate, and group information regarding real-estate transactions to cluster the real-estate properties and generate a list of comps for another real-estate property; this manages those transactions and business interaction of the previous real-estate transactions by clustering those previous transactions into groups, and this also manages a transaction of the selected real-estate property by generate a comp list for the selected property based on the cluster comprising a list of past sales that are comparable to the other property, which will be sold or purchased. Furthermore, generating a comp list of real-estate or other property based on previous transactions is a sales and marketing activity, which is as noted above is a certain method of organizing human activity.
the claims and argued features recite a certain method of organizing human activity, which is an enumerated grouping of abstract ideas.

With respect to Appellant’s assertions that the claimed method could not and did not exist until recently, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Accordingly, for the reasons set forth above, the claims and argued features recite both a mental process and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.		


Appellant argues that (Pages 13-15) even assuming that the claims recite a mental process, the claims nevertheless incorporate any alleged mental processes recited therein into a practical application such that the claims as a whole are not directed to a mental process because (1) the claims recite applying the classifier to implement supervised machine learning provide specific, concrete limitations that integrate any alleged mental process into a practical application in the form of improving computerized analysis of transactional data, (2) the features of generating feature vectors and creating a classifier configured to output a decision labeling allow for classifying large samples of data and processing data for thousands of real-estate processes with thousands of property features uses a new, computer-focused process that would not and could not have existed before recent advances in computing technology and in a manner that mental processing by a human could never practically achieve, (3) the claimed method is a very specific method for performing a very specific function of analyzing transactional data implemented by a processor of a computer, (4) the use of supervised machine learning with recitations of specific components such as the generated feature vectors allow for implementing the analytical processes without requiring explicitly programming the computer to recognize matches between sets of features for processing the enormous amounts of data seen in such transactional data sets, (5) the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of a large number of real estate transactions ranging in the thousands or records by creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors and applying the classifier to implement supervised machine learning to match the first set of the features to the second set of the features, and (6) there is no similarity between what is claimed and anything similar that was previously found by the courts to be abstract. Examiner respectfully disagrees.

Under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of “[a] non-transitory computer readable medium having stored thereon instructions for causing a server to execute a method for analyzing transactional data comprising” and “implement supervised machine learning” in claim 10, and similarly in claims 1 and 11; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it) and are no more than tools to apply the abstract idea with generic computer components. In addition, these features, including “applying the classifier to implement supervised machine learning,” generally link the abstract idea to a technical environment/field of use, recited at a high level of generality, namely a generic computing environment implementing a generic machine learning.

(1) Regarding Appellant’s assertions that claims recite applying the classifier to implement supervised machine learning provide specific, concrete limitations that integrate any alleged mental process into a practical application in the form of improving computerized analysis of transactional data, the computerized analysis of transactional data that includes implementing the supervised machine learning, as noted above, are no more than broad and generic recitations used as a tool to apply the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. In addition, these features, including “applying the classifier to implement supervised machine learning,” generally link the abstract idea to a technical environment/field of use, recited at a high level of generality, namely a generic computing environment implementing a generic machine learning, which is not sufficient to integrate an abstract idea into a practical application.
Furthermore, contrary to Appellants assertion that the claims recite an improvement in computerized analysis, the claims and the implementation of supervised machine learning of the are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers and machine learning as tools to apply the abstract idea. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016).

(2) With respect to Appellant’s assertions that the features of generating feature vectors and creating a classifier configured to output a decision labeling allow for classifying large samples of data and processing data for thousands of real-estate processes with thousands of property features uses a new, computer-focused process that would not and could not have existed before recent advances in computing technology and in a manner that mental processing by a human could never practically achieve, to the extent the claims recite any new process that would or could not have existed before recent advances, this is not sufficient to transform the abstract idea into a patent-eligible invention because even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). Further, the benefit by Appellant the computer-focused process allowing for classifying and processing large samples of data or thousands of real estate properties is nothing more than mere automation of a manual process and claiming the improved speed or efficiency inherent with applying an abstract idea on a computer, which is not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a)(2), (d); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. latric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

(3) Regarding Appellant’s assertion that the claimed method is a very specific method for performing a very specific function of analyzing transactional data implemented by a processor of a computer, the alleged “specific method” and “specific function” recite abstract ideas of mental processes and certain methods of organizing human activity, for the reasons set forth above, and simply reciting specific limitations that merely narrow the abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, requiring “implemented by a processor of a computer” is nothing more than applying the abstract idea with a computer, which is not sufficient to integrate an abstract idea into a practical application.

(4) With respect to Appellant’s assertions that the use of supervised machine learning with recitations of specific components such as the generated feature vectors allow for implementing the analytical processes without requiring explicitly programming the computer to recognize matches between sets of features for processing the enormous amounts of data seen in such transactional data sets, the limitations regarding the generated feature vectors, the analytical processes, and recognizing matches between sets of features, for the reasons set forth above, are part of and directed to the recited abstract idea. Furthermore, as noted above, the recitation of “implement supervised machine learning” and the recitation of the computers performing the abstract functions of the claims are broad and generic recitation of generic computers performing generic functions that is nothing more a tool to apply the abstract idea, and further, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment implementing a generic machine learning, which is not sufficient to integrate an abstract idea into a practical application.

(5) Regarding Appellant’s assertions that the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of a large number of real estate transactions ranging in the thousands or records, contrary to Appellant’s assertions, using a “large number of real estate transactions ranging in the thousands or records” to address the problem of generate a list of comps for a specified third physical entity based on the clustered first and second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output is not necessarily rooted in, and does not specifically arise in the realm of computer technology. Using a “large number of real estate transactions  is a real-estate business problem arising in the realm of real-estate sales, which is sales and marketing activity, and thus, a certain method of organizing human activity and an abstract idea. Further, using a “large number of real estate transactions ranging in the thousands or records” to generate a list of comps for real-estate properties is a problem that was addressed and existed for long before the advent of computers in the real estate business by real estate agents. Further, using a “large number of real estate transactions ranging in the thousands or records” to generate a list of comps need not be solved using a computer or other computer technology, and as discussed above can be performed mentally by a human.
Simply applying an abstract idea using a computer or computer components is not an improvement to computers or other technology. Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on a computer, like the present claims, as discussed by the Court in Alice, “an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347, 2358-2359 (2014) (internal citations and quotations omitted). “Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable.” Id.

(6) With respect to Appellant’s assertion that there is no similarity between what is claimed and anything similar that was previously found by the courts to be abstract, for the reasons detailed above, the claims recite a certain method of organizing human activity and mental processes, and since certain methods of organizing human activity and mental processes are within the enumerated subject matter groupings of abstract ideas previously found by the courts to be abstract (mathematical concepts, certain methods of organizing human activity, or mental processes), these claims are indeed similar to claims previously found by the courts to be abstract.

PART II. PRIOR ART ARGUMENTS
Appellant argues that (Pages 15-18), with respect to the limitation reciting "applying the classifier to implement supervised machine learning to match the first set of the features to the second set of the features," Smith uses Random Forest Regression to output a calculated value 235 for the specifically chosen property 55, this calculated value 235 is a dollar value, and as such, the output of the supervised machine learning does not appear to be anything related to matching of the first set of the features to the second set of the features, as required by the independent claims, and the cited portions of Smith mention comparing properties to building style, square footage, and lot size in order to qualify into a first qualified assemblage, but does not mention or otherwise suggest that this comparison uses a classifier or otherwise that the comparison uses machine learning. Examiner respectfully disagrees.
As noted in the previous action, while the valuation algorithm 230 is implemented as a Random-Forest-Regression machine learning algorithm (i.e. supervised machine learning), as discussed by Appellant, determines a calculated value 235 for a chosen property 55, contrary to Appellant’s assertion, in the cited portions regarding the valuation algorithm 23 implemented as the Random-Forest-Regression, particularly paragraphs [0110] and [0133], Smith does indeed disclose that the valuation algorithm 230 matches ranges of attributes and token features for several properties 60, 65, 70 to determine the calculated value 235 for property 55. The additionally cited portions referred to by Appellant regarding the qualified assemblage 205 clarify the types of attributes and token features of those properties 60, 65, 70 that are matched by the valuation algorithm 230.
In paragraph [0133], Smith states the “Valuation Algorithm 230” is “preferably a Random Forest Regression” (see also paragraph [0215]), which a supervised machine learning algorithm, “that starts with Random Forests, it is the ensemble learning method for classification, regression, and other tasks, that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees,” and here, Smith further discusses how the valuation algorithm implemented as a random forest regression matches attributes and token features of different real-estate properties, wherein
The valuation algorithm can output the selected specific property [55] value [235] based upon matching the input attributes database 90 and the input data sets 95 within the fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, along with the primary token features 100 and the secondary token features 105 being matched, thus as a result the algorithm 230 finds properties 60, 65, or 70 [(i.e., recently sold 60, under contract 65, or 70 active properties)] that match the selected specific property 55 in so far as matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 that are output from the “find similar properties” option shown in FIG. 20. It is assumed that “Random Forest Regression” is known in the art of data mining/machine learning as an algorithm.

Further, paragraph [0110] discusses in more detail that the attributes and token features
The selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230 that is preferably the Random-Forest-Regression analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count), along with the emotional triggers that are termed the primary 100 and secondary 105 token features as discovered through text analysis comparing a property's text description and inclusions to a tokenized proprietary lexicon of key terms, being the primary 100 and secondary 105 token features initially for all properties in the first qualified assemblage 205 for the specific tract of land 75. The final value output 235 is a dollar value based on all of these factors and their correlation to the sold, under contract, or listing value of properties 60, 65, or 70.

See also, paragraphs [0210]-[0211], wherein the random forest regression algorithm of the valuation algorithm 230 matches token features 105 of each sold property 60 within the first qualified assemblage 205 to calculate a price per square foot value for the selected specific property 55. Furthermore, paragraphs [0184]-[0185] and figs. 3, 4 disclose that, in order to determine the calculated valuation 235 using the input attributes 90, primary token features 100, input data sets 95, and secondary token features 105, the recently sold 60, active 70, or under contract 65 properties are compared to building style, square footage, and lot size (i.e. the first to the second features of the first and second properties) to qualify properties into the first qualified assemblage 205. Moreover, paragraph [0186] discloses that the process looks toward adjacent tracts of land 80 from the selected specific property 55 for qualifying an adjacent tract 80, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively.
It appears Appellant has overlooked some of the portions of the previously quoted paragraphs, particularly paragraphs [0133] and [0110], of Smith discussed above because, contrary to Appellant’s assertion, as noted above, the valuation algorithm does not only generate a dollar valuation of the property. Instead, in the above-quoted portions, in order to output the dollar value, the valuation algorithm 230 is a Random-Forest-Regression analysis, which is a known supervised machine learning algorithm, that matches the specified property 55 to other properties 60, 65, or 70 (i.e. first and second entities/real-estate properties) in the first qualified assemblage 205 by finding properties 60, 65, 70 with matching input attributes 90 and input data sets 95, wherein input attributes 90 and input data sets 95 are all physical attributes of the specified property 55, such as square feet size and bedroom count. That is, in Smith, by the valuation algorithm implemented as a Random-Forest-Regression finding properties 60, 65, 70 (i.e. first and second entities/real-estate properties) with matching input attributes 90 and input data sets 95, such as square feet size and bedroom count, (i.e. first and second features) the system in Smith clearly discloses “apply[s] the classifier to implement supervised machine learning to match the first set of features to the second set features,” as claimed.
Moreover, while not disputed in Appellant’s arguments, Examiner notes that the random forest regression machine learning of the valuation algorithm disclosed in Smith is a form of supervised machine learning. See Page 17 of Appellants remarks dated Jan. 20, 2021.


Appellant argues that (Pages 18-19) the cited portion of Smith cannot be reasonably interpreted as requiring, and cannot be reasonably modified to require, changing one physical entity to another because the first qualified assemblage 205 is a "subset of recently sold properties 60 within the specific tract of land” and “the purpose of Smith is to use distinct properties in the same subset (e.g., tract).” Examiner respectfully disagrees.
Contrary to Appellant’s assertions, Smith does indeed disclose changing of the physical entities as claimed. Smith discloses that after attempting to match recently sold properties 60 in the specific tract of land 75, when there are an insufficient number of recently sold properties in the specific tract of land, “the adjacent tract of land 80 recently sold properties 60” are matched on features, such as lot size and square footage, and again “the process is repeated for a nearby tract of land 85 if an insufficient number of recently sold properties 60 are added in the adjacent tract of land 80.”  [0035], [0039], [0185]-[0186], fig. 3, 7. More specifically, “the automated real estate valuation system 50 for a selected specific property 55 can further comprise … instructions for the use of an adjacent tract of land 80 in addition to the specific tract of land 75 when the program 140 instructions fail to locate at least the selected number of preferred recently sold properties 60 being about five in number that are disposed within the specific tract of land 75,” and “then the adjacent tract of land 80 is used to find an adjacent selected number of additional recently sold properties 60 to meet the selected number of about five of the recently sold properties 60, criterion for determining that the adjacent tract of land 80 is qualified.” [0210]-[0211]. That is, the system repeats the process of by repeatedly expanding the potential properties matching the specific property 55 from the same tract of land 75 to different adjacent tracts of land 80 and 85, until the system finds at least a given number (at least 5 is the particular example). 
By qualifying more than two properties to use in the valuation algorithm, as in the example disclosed in Smith, the system in Smith changes at least one of the first or second entity, as claimed. In addition, by repeatedly determining matches by expanding the potential properties to different tracts of land from the same tract of land 75 to different adjacent tracts of land 80 and 85 until reaching a preferred number of 5 in this example, the system in Smith expressly discloses changing at least one of the first or second physical entities, as claimed.
In addition, a user clicking “find more” or “find similar properties” to output the matching properties of the valuation algorithm discussed above also changes at least one of the physical entities of the valuation algorithm because Smith discloses a user can click “find more” or “find similar properties” “to find additional comparable properties 60, 65, or 70 for a potential calculated valuation 235 via accommodating differing groups of token features 100, 105 to see the effect of particular token feature 100, 105 groups on the potential calculated valuation 235, thus in effect seeing the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property 55, wherein the calculated valuation 235 differences are based on the valuation algorithm 230 determining an accounting of the effect of token features 100, 105 on the properties price 60, 65, or 70.” Here, by the user clicking the “find more” button to “find additional comparable properties 60, 65, or 70 for a potential calculated valuation 235” Smith also changes at least one of the first or second physical entities, as claimed.


Appellant argues that (Page 20), with respect to the limitations “generating a first feature vector based on the first set of the features,” “there is no mention of generation of a feature vector in the cited lengthy paragraphs of Smith” and “Smith merely uses data for multiple properties, but does not generate a feature vector for an individual property.” Examiner respectfully disagrees.
Smith discloses the process uses the input attributes 90 database and input data sets 95 to locate a selected number of recently sold properties 60, actively for sale 70, and under contract properties 65 in the specific tract of land 75 that are compared to building style, square footage, and lot size from the input data sets 95 (i.e. the compared attributes of building style, square ft., lot size, etc. from the input data sets 95 – creating a feature vector from transactional data and input data sets and attributes) to further qualify into a first qualified assemblage for the comparable properties to the specific property 55 in the specific tract of land 75. [0098], [0184]-[0185], [0221], fig. 2. The direct physical property input data sets 95 are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. defining the direct physical property input data sets including the features for one of the attributes of comparable properties - generating a first vector based on the first features). [0028]. The input data sets 95 for each of the recently sold properties 60 can include address, property style, square feet of living area, square feet of lot, number of bathrooms, etc. [0089]-[0097].
Examiner notes, the term “vector” means “an ordered set of two or more numbers.” Vector, Oxford English Dictionary, Second Edition (1989), available at https://www.oed.com/oed2/00275453 (last visited March 13, 2022). By defining the input data sets 95 from sales data for recently sold properties 60, including attributes such as property style, square foot of living area, square feet of lot, etc., in order to locate a selected number of recently sold properties 60 by comparing building style, square footage, and lot size from the input data sets and generate a first assemblage of comparable properties and in  Smith “generat[es] a first feature vector based on the first set of the features” because defining an input data sets 95 for a first property comprising the square footage and lot size in order to compare the square footage and lot size from the input data set 95 of the property creates “an ordered set of two or more numbers” 


Appellant argues that (Pages 20-21), with respect to the limitations “creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors,” “there is no feature vectors in Smith as discussed above, [] Smith does not anywhere that such feature vectors are used to create a classifier as claimed,” and “Smith does not teach or suggest anything remotely close to a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors, recited in the independent claims.” Examiner respectfully disagrees.
With respect to the first and second feature vector, as noted above, Smith generates “the first feature vector” for first property by defining the input data sets 95 from sales data for recently sold properties 60, including attributes such as property style, square foot of living area, square feet of lot, etc., in order to locate a selected number of recently sold properties 60 by comparing building style, square footage, and lot size from the input data sets and generate a first assemblage of comparable properties. In doing so, Smith also creates “the second feature vector” for a second property because the input data set is defined for each recently sold property and the attributes, such as square footage and lot size, from the defined input data set for multiple properties are used to generate the first assemblage. See [0028], [0098], [0184], [0221].
Regarding respect to “creating a classifier, in paragraphs [0133] (see also paragraphs [0110], [0215]) Smith states the “Valuation Algorithm 230” is “preferably a Random Forest Regression, that starts with Random Forests, it is the ensemble learning method for classification, regression, and other tasks, that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees,” wherein, as discussed above, “the [valuation] algorithm 230 finds properties 60, 65, or 70 [(i.e., recently sold 60, under contract 65, or 70 active properties)] that match the selected specific property 55 in so far as matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 that are output from the “find similar properties” option shown in FIG. 20.” 
That is, by constructing the Random Forest Regression, which outputs the class that is the mode of the classes, that finds properties by matching (i.e. output a decision labeling for clustering based on a decision model) the input data sets 95 of the recently sold 60, under contract 65, or 70 active properties (i.e. the first and second vector as discussed above) Smith discloses “creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors,” as claimed.


 Appellant asserts that (Pages 19-20) “Smith does not appear to teach anywhere in his disclosure the following features recited in the independent claims 1, 10, and 11 (emphasis added):”
generating a first feature vector based on the first set of the features;
generating a second feature vector based on the second set of the features;
creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors;
applying the classifier to implement supervised machine learning to match the first set of the features to the second set of the features;
generating a list of comps for a specified third physical entity based on the clustered first and second physical entities and features of the specified third physical entity.

Examiner respectfully disagrees.
Examiner notes, here Appellant merely alleges that the Smith does not teach the above features without specifically pointing out how the language of the claims is patentably distinguishable from the cited portions of Smith, and thus, this argument is not persuasive. It is not clear whether Appellant intended these assertions regarding these limitations to be supported by Appellant’s more specific arguments elsewhere in Appellant’s brief, and if this is the case, Examiner directs the reader the responses set forth above. 
Nonetheless, in the interest of clarity and compact prosecution, the features referred to in Appellant’s assertions are disclosed by the Smith for the reasons set forth below.
Smith discloses “generating a first feature vector based on the first set of the features” in paragraphs [0184]-[0185], [0221], fig. 2, wherein starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, a selected number of recently sold properties 60 and optionally actively for sale 70 and under contract properties 65 in the specific tract of land 75 are compared to building style, square footage, and lot size from input data sets 95 (i.e. for one of the compared properties, identifying the compared attributes of building style, square ft., lot size, etc. from input data sets 95 – creating a first vector comprising first features) to further qualify into a first qualified assemblage, and in paragraphs [0028], wherein the direct physical property input data sets are defined by sales data for a recently sold property for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. defining the direct physical property input data sets including the token features for one of the properties comparable properties - generating a first vector based on the first features).
Further, Smith discloses “generating a second feature vector based on the second set of the features”  in paragraphs ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, a selected number of recently sold properties 60 and optionally actively for sale 70 and under contract properties 65 in the specific tract of land 75 are compared to building style, square footage, and lot size from input data sets 95 (i.e. for a second compared property, identifying the compared attributes of building style, square ft., lot size, etc. from input data sets 95 – creating a second vector comprising second features) to further qualify into a first qualified assemblage, and in paragraphs [0028], the direct physical property input data sets are defined by sales data for a recently sold property for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. defining the direct physical property input data sets including the token features for a second of the properties comparable properties - generating a second vector based on the second features).
In addition, Smith discloses “creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors” in paragraphs [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression (i.e. creating a classifier configured to output a decision labeling for clustering based on a decision model) analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. based on the first and the second feature vectors), wherein the valuation algorithm outputs the selected specific property value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, along with the primary token features 100 and the secondary token features 105 being matched, thus as a result the algorithm 230 finds properties 60, 65, or 70 for all properties in the first qualified assemblage 205 that match the selected specific property 55 (i.e. output a decision labeling for clustering) matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 (i.e. based on the first and the second feature vectors) that are output shown in FIG. 20.
Furthermore, Smith discloses “applying the classifier to implement supervised machine learning to match the first set of the features to the second set the features” in paragraphs [0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively, and in paragraphs [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression (i.e. using a classifier implementing supervised machine learning) analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. matches the first to the second features of the first and second properties), wherein the valuation algorithm outputs the selected specific property value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, along with the primary token features 100 and the secondary token features 105 being matched, thus as a result the algorithm 230 finds properties 60, 65, or 70 for all properties in the first qualified assemblage 205 that match  the selected specific property 55 matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 (i.e. matches the first to the second features of the first and second properties) that are output shown in FIG. 20.
Moreover, Smith discloses “generating a list of comps for a specified third physical entity based on the clustered first and second physical entities and features of the specified third physical entity” in paragraphs [0049], [0052], [0133], [0190]-[0192], figs. 17-20, when “find similar properties” button in fig. 17 clicked finds the matching properties 60, 65, or 70  (i.e. based on the clustered physical entities) that are output (i.e. second phase), and fig. 20, depicted below, shows the output of fig. 17, 

    PNG
    media_image2.png
    418
    677
    media_image2.png
    Greyscale

wherein fig. 20 “shows output properties  55” (i.e. specified third physical entity)” , 60” (i.e. generating a list of comps) “side by side to emphasize the similarities and differences (i.e. generated list of comps as human perceivable output) in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in  [0184]-[0186], [0221], fig. 2, 3, 7, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 (i.e. third physical entity) input attributes 90 database, and then the process locates a selected number of recently sold properties 60, contract properties 65, and active properties 70 in the specific tract of land 75 and adjacent tracts 80, wherein the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75. (i.e. the comps)).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.